Title: From Thomas Jefferson to the Rev. James Madison and Robert Andrews, 31 March 1781
From: Jefferson, Thomas
To: Madison, Rev. James,Anderson, Robert



Sir
Richmond March 31st. 1781

The principles on which the Boundary between Pensylvania and this State is to be run having been fixed it is now proposed by President Reid that Commissioners proceed to execute the work from the Termination of Masons and Dixons Line to the Completion of the five Degrees of Longitude and thence on a meridian to the Ohio.

We propose that the extent of the five Degrees of longitude shall be determined by celestial Observations. Of Course it will require one set of Astronomers to be at Philadelphia and another at Fort Pitt. We ask the favor of yourselves to undertake this business, the one to go to the one place, the other to the other, meaning to add a Coadjutor to each of you. Good Instruments can be furnished no doubt at Philadelphia; but for the Pittsburg observations we must sollicit the proper Instruments from your Corporation which we will undertake to return in good order, or if injured to replace them. I therefore beg the favor of you to sollicit the Loan of those Instruments. With Respect to yourselves we shall furnish Money for your necessary and comfortable Expences. The covered Waggon which conveys the instruments will take any baggage necessary for your Accommodation. And we will give you moreover 150 ℔ of Tobacco a Day each dischargeable in current Money at the rate affixed by the grand Jury at the General Court next preceding paiment. It will be necessary to proceed in this Business as soon as the general Mode shall have been agreed between the two States. Perhaps a meeting of the Commissioners at Baltimore may be previously requisite to settle particulars. I am to request an immediate Answer to this as I delay proposing to President Reid this mode of locating the Boundary until I know whether we can get the Execution of it undertaken by Gentlemen who will do us Credit and Justice. I am &c.,

T. J.

